Title: Thomas Jefferson to Henry Dearborn, 5 July 1819
From: Jefferson, Thomas
To: Dearborn, Henry


          
            Dear Sir
            Monticello July 5. 19.
          
          I recieved yesterday your favor of June 24. and am very sensible of the interest you so kindly take in my health. the eruptive complaint which came upon me in Aug. last was unquestionably produced by the use bath of the warm springs, which I tried on account of rheumatism. the cause of the eruption was mistaken, and it was treated with severe unctions of mercury & sulphur. these reduced me to death’s door; and on ceasing to use them I recovered immediately, and considered consider my health as now perfectly re-established, except some small effect on the bowels produced by these remedies and nearly, altho’ not entirely, worn off. I am still thankful for your recipe, and should the eruption return, I shall certainly try it’s effect, in preference to those before tried.
          With respect to mr Stuart, it was in May 1800. I got him to draw my picture, and immediately after the last sitting I paid him his price. he was to yet to put the last hand to it, so it was left with him. when he came to Washington in 1805. he told me he was not satisfied with it and therefore begged me to sit again, and he drew another which he was to deliver me instead of the first, but begged permission to keep it until he could get an engraving from it. I soon after got him to sketch me in the Medallion form, which he did on paper with Crayons. altho a slight thing I gave him another 100.D. probably the treble of what he would have asked. this I have; it is a very fine thing altho’ very perishable.   I cannot say I am anxious about the Spanish treaty. in giving up the province of Techas, we gave up a sugar country sufficient for the supply of the US. I would rather keep that and trust to the inevitable falling of Florida into our mouths. it is true however that present peace is secured by the exchange, and on the general separation of the Spanish colonies which is to take place, Cuba will join us & give us sugar. The crush of our gambling adventurers, who called themselves merchants but who, never owning a dollar, were playing double or quit  with other people’s money with the money of others will be a good in the end; by restoring commerce to it’s true measure, that is to say, just so much as will take off our surplus produce & exchange it for what we want. it is better for us to let other nations carry on their own commerce, and meet the wars it always produces. what is unfortunate in the present crisis is the danger of it’s shattering the merchant of real capital, and the country people, many of whom will be heavily affected. some legislative provision to save them, and let the crisis wear off by degrees, may be salutary. I am not afraid of a war with England. the eyes of that government are opened as to us, and the inveteracy of their people is softening. it is our interest to meet them in friendship, if they will treat us with justice and respect. if we can avoid war with that nation we need never have it with any other, for the separation of Spain from her colonies removes all ground of war with her.   Our family join in testimonies of attachment and kind remembrance to mrs Dearborne and yourself, and mine is what it ever was and will be, most affectionate & sincere.
          
            Th: Jefferson
          
        